                                     1 Feliciano M. Ferrer—State Bar Number: 138507
                                       GUPTA FERRER LLP
                                     2 1300 Bristol Street North, Suite 100
                                       Newport Beach, CA 92660
                                     3
                                       Telephone: (949) 347-4470
                                     4 Facsimile: (949) 258-9786
                                       Email: fmferrer@guptaferrer.com
                                     5
                                     6 Counsel for Kavita Gupta, Chapter 7 Trustee
                                     7
                                     8                           UNITED STATES BANKRUPTCY COURT
                                     9                           NORTHERN DISTRICT OF CALIFORNIA
                                    10                                    SAN FRANCISCO DIVISION
                                    11
1300 Bristol St. North, Suite 100
 GUPTA FERRER LLP
  Newport Beach, CA 92660




                                    12    In re:                                       Case No. 13-30340 DM
                                    13    GABRIEL TECHNOLOGIES                         (Jointly Administered with Case No. 13-30341)
                                          CORPORATION, et al.
                                    14                                                 CHAPTER 7 TRUSTEE’S NOTICE OF NON-
|




                                                              Debtors.                 OPPOSITION TO THE FIRST AND FINAL
                                    15                                                 APPLICATION OF PACHULSKI STANG
                                    16                                                 ZIEHL & JONES LLP FOR ALLOWANCE
                                                                                       AND PAYMENT OF COMPENSATION AND
                                    17                                                 REIMBURSEMENT OF EXPENSES FOR THE
                                                                                       PERIOD MARCH 25, 2013 THROUGH
                                    18                                                 AUGUST 31, 2014
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                         Case: 13-30340   Doc# 531       Filed: 08/16/19   Entered: 08/16/19 15:50:49    Page 1 of 2
                                     1         Kavita Gupta, Chapter 7 Trustee, does not oppose the First and Final Application of Pachulski
                                     2 Stang, Ziehl and Jones LLP for Allowance and payment of Compensation and Reimbursement of

                                     3 Expenses for the Period March 25, 2013 through August 13, 2014.
                                     4

                                     5 DATED: August 16, 2019                              GUPTA FERRER LLP
                                     6
                                                                                           _____/s/ Feliciano M. Ferrer____________
                                     7                                                     Feliciano M. Ferrer
                                                                                           Counsel for Kavita Gupta, Chapter 7 Trustee
                                     8
                                     9
                                    10
                                    11
1300 Bristol St. North, Suite 100
 GUPTA FERRER LLP
  Newport Beach, CA 92660




                                    12
                                    13
                                    14
|




                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                          1
                                         Case: 13-30340   Doc# 531      Filed: 08/16/19   Entered: 08/16/19 15:50:49       Page 2 of 2
